DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 08 February 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2022.
Claim Objections
Claim 5 is objected to because of the following informalities: In lines 1-2, the recitation “plurality of markings are configured as” should be “mounting rail comprises a plurality of”. In line 3, the recitation “with the” should be “with one of the”.
Claim 12 is objected to because of the following informalities: In line 1, the recitation “further a” should be “further comprising a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,863,541 B2 (Swofford) in view of US 10,660,435 B2 (Miller).
With respect to claim 1: Swofford discloses a refrigerated display case (refrigerated case 10) comprising: a rear wall (wall 24) comprising: a first end (end at bottom 84); a second end (end at top 82) disposed opposite the first end; a mounting rail (frame member 100) coupled to the rear wall (Col. 5 lines 24-35); and a shelf (shelf 26) coupled to the mounting rail between the first end and the second end of the rear wall (Figs 1A-1B and Col. 5 lines 12-35).
Swofford Col. 5 lines 12-35 disclose that the frame members 100 act as brackets, providing for shelves 26 to be coupled or mounted thereto. The frame members 100 are 
Miller discloses a system 100 that includes a plurality of wire shelves 120 which are adjustably coupleable to uprights 105 at a plurality of positions between the top and bottom ends of the system 100/uprights 105. The uprights 105 include a plurality of slots 115 to enable adjustment of the height of the shelves 120 (Cols. 4-7). The shelves 120 are adjustable based on package heights of items to be placed on shelves 120 (Col. 5). The uprights 105 include some marking, such as numbers 116, so that proper placement of the shelves 120 can be obtained (Cols. 4-5 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Swofford’s refrigerated case 10 to include Miller’s markings/numbers 116, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification to easily adjust the positions of Swofford’s shelves 26 (on the frame members 100) based on the heights of items to be placed on the shelves 26, similarly to Miller’s invention. The markings/numbers 116 help a user position Swofford’s shelves 26 in desired positions, similarly to Miller’s invention. 
In Miller’s invention, the markings/numbers 116 are on the uprights 105. Miller’s uprights 105 are analogous to Swofford’s frame members 100. When modifying Swofford’s invention according to Miller’s disclosure, the placement of Miller’s markings/numbers 116 suggests placing the markings/numbers 116 on Swofford’s frame 
Swofford’s frame members 100 are positioned immediately adjacent to the wall 24. E.G., See Swofford Figs. 1A, 3-4, 6-7, and 13-14. Ergo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the markings/numbers 116 on Swofford’s wall 24 near the frame members 100 (instead of directly on the frame members 100), because that involves merely relocating the markings/numbers 116. Having the markings/numbers 116 on the wall 24 adjacent to the frame members 100 is an obvious variation of having the markings/numbers 116 on the frame members 100. 
Swofford, as modified, makes obvious “a plurality of markings disposed between the first end and the second end…wherein the plurality of markings are configured to indicate a distance from the first end of the rear wall to the shelf based on alignment of the shelf with at least one of the plurality of markings” and “adjustably coupleable to the mounting rail at a plurality of positions between the first end and the second end of the rear wall” as recited in claim 1. 
The markings/numbers 116 make obvious the claimed “plurality of markings”, and the shelves 26 are adjustably mounted on the frame members 100 according to heights of items placed on the shelves 26. 
With respect to claim 2: In Miller, each of the slots 115 is identified by a marking, such as numbers 116. In the embodiment of Miller Figs. 1 and 1A, every other slot 115 is marked with numbers 116 on a flat section 164 of the upright 105 (Col. 5 lines 2-8). Miller Fig. 1A shows the slots 115 that are not marked with numbers 116 are marked with some 
The combination of prior art makes obvious the claim as written because the claimed “predefined increments” is/are the equal distance (even spacing) between each pair of adjacent slots. The combination of prior art makes obvious the claimed “corresponding to a spacing between the plurality of positions” because the distance between the slots on the frame members 100 corresponds to the spacing between shelf-mounting positions. 
With respect to claim 3: Miller’s disclosure of numbers 116 makes obvious “a depiction of a numeric value” as claimed. 
With respect to claim 4: In Miller, each of the slots 115 is identified by a marking, such as numbers 116. In the embodiment of Miller Figs. 1 and 1A-1B, every other slot 115 is marked with numbers 116 on a flat section 164 of the upright 105 (Col. 5 lines 2-8). Miller Figs. 1A-1B show that the slots 115 which are not marked with numbers 116 are marked with some other/non-number marking. It appears in Figs. 1A-1B that the non-number marking may be/include a horizontal slot or hole.
Swofford’s wall 24 includes a first set of openings 90 on the lower portion 86 thereof, and a second set of openings 92 on the upper portion 88 thereof. The first set of openings 90 is in a first pattern defined by a first row 96 of openings 90 and a second row 98 of openings 90. The second set of openings 92 is in a second pattern. The first and second patterns may be the same, or they may be different. The openings 90/92 may be holes, slots, apertures, outlets, etc. for distributing air flow 70 to the product storage area 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Swofford’s wall 24 with non-number markings, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
Miller’s figures and specification suggest that non-number markings may be used, and Swofford’s wall 24 already has holes (openings 90/92) therein. It would be obvious to use non-number markings in the form of holes in the wall 24, because that serves the dual purposes of 1) indicating the spacing of shelves 26 based on product heights (as in Miller), and 2) distributing the air flow 70 to the product storage area of refrigerated case 10 (as in Swofford). 
With respect to claim 5: Swofford Col. 5 and Fig. 7 disclose a plurality of slots in the frame members 100 for mounting of the shelves 26. Miller’s slots 115 are like those in Swofford’s frame members 100, and receive prongs 130/131/225 of the shelf 120. The prior art makes obvious “slots” as claimed. See Miller Fig. 3A for a shelf 120 suitably aligned with markings when mounted to slots 115. 
With respect to claim 6: See Swofford Fig. 1A for the shelf 26 having a top surface. In Miller Fig. 3A, it appears that the top of the shelf 120 is aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the markings/numbers 116 when mounted to the frame member 100.

In Swofford Fig. 1A, shelf brackets 118 make obvious “a plurality of mounting flanges” as claimed. It is obvious for Swofford’s shelf brackets 118 to include some structure that is 1) like Miller’s prongs 130/131/225, and 2) engages in the slots in Swofford’s frame members 100. 
With respect to claim 7: See Swofford Fig. 7. The claimed “first side” and “second side” are the left and right sides of the frame member 100. The two vertical columns of slots in the frame member 100 (see Swofford Col. 5 for disclosure of slots) meet “a plurality of mounting slots” as claimed. 
With respect to claim 8: In Miller Fig. 3A, it appears that the top of the shelf 120 is aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the markings/numbers 116 when mounted to the frame member 100.
Further, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Having the top of the shelf 26 aligned with one of the plurality of markings is a natural result of relocating the markings up or down a small amount. As moving the markings up or down a small amount is an obvious variation, the claimed “configured to align” is rendered obvious. 
With respect to claim 9: The combination of prior art used to reject the claims above makes obvious Swofford’s wall 24 including Miller’s markings/numbers 116 adjacent to the plurality of slots in Swofford’s frame member 100, to thereby help a user configure Swofford’s shelves 26 at desired heights. 
Swofford discloses a panel assembly for a refrigerated display case (refrigerated case 10) comprising: a panel (wall 24) comprising: a first end (end at bottom 84); a second end (end at top 82) opposite the first end; a first side (left side of wall 24) extending between the first end and the second end; a second side (right side of wall 24) opposite the first side and extending between the first end and the second end; and a plurality of markings disposed between the first end and the second end and configured to indicate a distance from the first end such that a user may quickly identify the distance to facilitate positioning of shelves (Swofford’s shelves 26) in the refrigerated display case, the plurality of markings comprising: a second set of markings (Miller’s markings/numbers 116, as applied to Swofford’s wall 24) configured as depictions of numeric values (Miller’s numbers 116) indicating the distance from the first end to the depictions.
Swofford Cols. 4-5 disclose the wall 24 includes openings 90/92 that distribute an air flow 70 to the product storage area of the refrigerated case 10, to thereby cool the products therein. Swofford Col. 4 lines 36-59 disclose the openings 90/92 as “e.g., holes, slots, apertures, outlets, etc.” Swofford Col. 4 line 60 to Col. 5 line 6 state:
Referring further to FIG. 3, openings 90 in lower portion 86 of intermediate wall 24 are shown in a first pattern including a first row 96 of openings 90 disposed generally above a second row 98 of openings 90. Openings 92 in upper portion 88 form a second pattern, shown different from the first pattern of lower portion 86. In one embodiment, the first pattern and the second pattern are the same. In another embodiment, openings 90 and/or openings 92 may be arranged randomly, having substantially no pattern. Generally, the openings in the intermediate wall may be sized, shaped, and/or arranged in any manner to achieve a desired distribution of the air flow and/or air flow velocity. In some embodiments, openings 90 and/or openings 92 may progressively increase in size and/or quantity from bottom 84 to top 82 of intermediate wall 24. 

See Swofford Fig. 7 for a detailed view of the openings 90/92. The openings 90 are horizontal slots, and the openings 92 are vertical slots. Frame member 100 is shown with the plurality of shelf-mounting slots disclosed at Swofford Col. 5 lines 22-24. Some of the openings 90 are aligned with or substantially aligned with the shelf-mounting slots in frame member 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of the openings 90/92 based on Swofford’s explicit disclosure of various ways to configure the openings 90/92 (shape, pattern, etc.).
The disclosure of Swofford encompasses varying the openings 90/92 in so many ways (shape, size, pattern, configuration, etc.) that it is obvious to yield a modification of Swofford’s wall 24 in which some of the openings 90/92 align with the markings/numbers 116 of Miller, as added to Swofford’s wall 24. 
E.G., see Swofford Fig. 7. Miller discloses every other marking can be a number 116. In the combination, it is obvious to have a number 116 on Swofford’s wall 24 adjacent to every other shelf-mounting slot in Swofford’s frame member 100. By modifying the openings 90/92 according to Swofford’s disclosure, it is obvious to have the openings 90/92 formed as patterned rows of holes, slots, or apertures. By modifying the openings 
The openings 90/92 that align with the numbers 116 make obvious “a first set of markings disposed in a plurality of rows, each of the plurality of rows parallel to the first end” as claimed. Such a modification makes obvious the claim recitations to the second set of markings being aligned with a subset of the first set of markings. 
With respect to claim 10: Miller Cols. 4-5 disclose the slots 115 are evenly spaced, and the numbers 116 correspond to (or are somehow related to) package heights. Swofford discloses the openings 90/92 in patterns, and in rows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the numbers 116 and openings 90/92 aligned therewith applied in increments of 1 to 5 inches, to thereby help a user correspond the spacing of the shelves 26 to the heights of packages (which is measurable in inches). 
E.G., it is obvious to have the shelf-mounting slots in Swofford’s frame member 100 spaced every 0.5 inches. With the numbers 116 applied at every other shelf-mounting slot (similarly to one configuration disclosed by Miller), the numbers 116 are 1, 2, 3…etc. The numbers 116, in such a configuration, are at a predetermined increment of 1 inch. 
With respect to claim 11: Swofford’s openings 90/92 meet “holes” as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the markings/numbers 116 in the same way as openings 90/92, to thereby have simple manufacturing. Further, forming the markings/numbers 116 as holes allows the markings to serve the dual purpose of 1) indicating the spacing of shelves 
With respect to claim 12: Swofford’s frame member 100 meets “a mounting rail” as claimed. 
With respect to claim 13: The shelf-mounting slots in frame member 100 (Swofford Fig. 7 and Col. 5 lines 22-24) meet “a plurality of mounting receptacles” as claimed. 
With respect to claim 14: See Swofford Figs. 1-4 and Cols. 3-5. The frame member 100 on the left side of a shelf 26 meets “a first mounting rail” as claimed, and the frame member on the right side of a shelf 26 meets “a second mounting rail” as claimed. 
With respect to claims 15-16: Swofford’s shelf 26 meets “a shelf” as claimed. 
In Miller Fig. 3A, it appears that the top of the shelf 120 is aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the numbers 116 when mounted to the frame member 100. As modified above, the first set of markings (Swofford’s openings 90/92) is aligned with the second set of markings (Miller’s numbers 116). Aligning with the number 116 meets claim 16. Aligning with the opening 90/92 meets claim 15. 
Further, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Having the top of the shelf 26 aligned with one of the plurality of markings is a natural result of relocating the markings up or down a small amount. As moving the markings up or down a small amount is an obvious variation, the configurations of claims 15-16 are rendered obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.